Exhibit 10.22
 
EMPLOYMENT AGREEMENT


    THIS EMPLOYMENT AGREEMENT (the "Agreement") made effective on the 4th day of
January, 2008 (the "Effective Date").
 
BETWEEN:


FIRSTGOLD CORP.
a corporation incorporated pursuant to the laws of Delaware


(hereinafter called the "Company")


-and-


STEPHEN AKERFELDT,
an individual residing in the Province of Ontario


(hereinafter called the "Executive")




WHEREAS the Company has offered to employ the Executive in the position of Chief
Executive Officer, upon and subject to the terms and conditions set forth in
this Agreement, and the Executive wishes to accept such employment;


NOW THEREFORE in consideration of the mutual covenants herein contained, and for
other good and valuable consideration, the parties hereto agree as follows:


TERM


1.           The Executive's employment hereunder shall be for a one (1) year
term, commencing on the Effective Date, subject to termination by either party
in accordance with the provisions of this Agreement (the "Term").
Notwithstanding the foregoing, this Agreement shall automatically renew for
successive one (1) year terms (each, a "Successive Term") unless the Company
provides no less than sixty (60) days written notice to the Executive (a
"Non-Renewal Notice") notifying the Executive that the Agreement shall conclude
upon the expiration of the Term or Successive Term, as the case may be, and not
automatically renew.


DUTIES


2.           The Executive shall serve the Company in the capacity of Chief
Executive Officer and shall perform such duties and exercise such powers
pertaining to the management and operation of the Company as may be determined
from time to time by the board of directors of the Company, consistent with the
office of Chief Executive Officer. The Executive shall perform those duties that
may reasonably be assigned to him, diligently and faithfully to the best of his
abilities. The Executive shall devote such amount of working time and attention
to the business affairs of the Company as is required (as determined by the
Company, acting in good faith) to perform the functions consistent with the
office of Chief Executive Officer, it being acknowledged that the Executive acts
as independent director to certain other companies and is also involved in the
management of Ritz Plastics, Inc. The Executive further acknowledges that he is
bound to follow the policies and procedures established by the Company, from
time to time, including any code of business conduct adopted by the Company
(including any future revisions of such policy or procedure and code of
conduct). In carrying out his duties and responsibilities as Chief Executive
Officer of the Company, the Executive shall comply with all lawful instructions
as may be given from time to time by the Company.
 

--------------------------------------------------------------------------------


 
COMPENSATION


3.           The Executive shall be entitled to salary and bonuses, as follows:


(a)           Salary. The Executive shall receive a base salary in the amount of
USD$250,000 per annum, payable in accordance with the Company's normal payroll
cycle.


(b)           Bonus. In addition to the Executive's base salary, the Executive
shall be eligible to participate in any discretionary employee bonus plan, which
is implemented by the Company in its sole and unfettered discretion, at a level
commensurate with his position.


(c)           Options. The Company and Executive agree that the Executive shall
receive options to purchase 250,000 common shares of the Company pursuant to the
Company's stock option plan. In the event Executive's employment is terminated
other than for cause, the term of the options shall extend for a period of
twelve months from the termination date, and the vesting provisions of such
options shall continue to run for such twelve-month period.


BENEFITS


4.           The Executive shall be entitled to participate in all of the
Company's benefit plans generally available to its senior level employees from
time to time. The Executive's rights under these benefit plans shall be
determined entirely by the terms and conditions of the plans and the Executive
shall have no independent rights as against the Company in connection with the
said benefits.


VACATION


5.           During his employment hereunder, the Executive shall be entitled to
six (6) weeks paid vacation per calendar year, to be scheduled at such times as
are acceptable to the board of directors of the Company having regard to the
business requirements of the Company


EXPENSES


6.           The Executive shall be reimbursed at cost for all reasonable
travel, cell phone and other out-of-pocket expenses, which the Executive incurs
in connection with carrying out his duties hereunder, in accordance with and
subject to the terms of Company's expense policy, as amended from time to time.
For all such expenses the Executive shall furnish the Company with appropriate
receipts.
 
- 2 -

--------------------------------------------------------------------------------


 
TERMINATION


7.            For Cause. The Company may terminate the employment of the
Executive for cause, without notice or any payment in lieu thereof. "Cause"
shall mean just cause at common law.


8.           Without Cause. The Company may terminate the Executive's employment
at any time without just cause provided, however, that in the event of such
termination without cause, the Company shall provide the Executive with the
following payments and benefits, in lieu of notice:


 
(a)
the Company shall pay to the Executive the amount of all outstanding salary and
bonuses earned by the Executive under section 3 hereof to the date of
termination;



 
(b)
the Company shall pay to the Executive a lump sum payment equal to three (3)
months of the Executive's then current annual base salary for each year or
portion thereof that the Executive has been employed by the Company in the
capacity of Chief Executive Officer. For clarity, during the first (1st) year
(or portion thereof) of the Executive's employment pursuant to this Agreement,
the Executive shall be entitled to a lump sum payment equal to three (3) months
of the Executive's then current annual base salary. During the second (2nd) year
(or portion thereof) of the Executive's employment pursuant to this Agreement,
the Executive shall be entitled to a lump sum payment equal to six (6) months of
the Executive's then current annual base salary, etc.;



The lump sum payments referred to above shall be paid within thirty (30)
calendar days of the termination of the Executive's employment.


It is acknowledged by the Executive that delivery of a Non-Renewal Notice shall
not constitute termination without cause pursuant to this Section 8 and shall
not entitle the Executive to any termination payment, other than payment of all
outstanding salary and bonuses earned by the Executive under section 3 hereof to
the date of expiration of the Agreement.


The Executive acknowledges and agrees that payment by the Company as provided
for in
Section 8 shall be in full and final settlement of any and all claims, demands,
actions and suite whatsoever which the Executive has or may have against the
Company, its affiliates and any of their directors, officers, employee and their
successors and assigns. The Executive further agrees, that if required by the
Company, he will sign a release in favor of the Company.


9.           Resignation by Executive. The Executive may terminate his
employment hereunder at any time, by giving to the Company two (2) months
written notice of his intention to resign. The Company may waive all or a part
of such notice provided, however, that the Executive shall be paid the amount of
any salary, bonus and benefits that would have been earned by him, had he
continued to work until the expiry of such two (2) months notice of resignation.
 
- 3 -

--------------------------------------------------------------------------------


 
10.           Termination upon Death or Disability. The employment of the
Executive and this Agreement shall automatically terminate without liability to
the Company beyond amounts due and owing through the date of the termination,
provided that (i) if death or disability occurs in the course of the Executive
carrying out his duties as Chief Executive Officer, such occurrence shall be
deemed a termination without cause and the Executive shall have the benefits
contemplated under Section 8 hereof, and (ii) nothing hereunder shall disentitle
the Executive or the Executive's estate or beneficiaries to any entitlements
that would properly arise as a result of the death or disability of the
Executive under the terms of any applicable benefits plan, upon the happening of
any of the following:
 

  (a) the death of the Executive;

 
 
(b)
the Executive remaining totally disabled, as that term is defmed in any long
term disability plan in effect for employees of the Company (or, if such plan is
not in effect, meaning the Executive's physical or mental incapacity which, in
the reasonable, good faith determination of the board of directors of the
Company, renders him incapable of carrying out her duties under this Agreement),
for a consecutive period of one hundred and twenty (120) days or a cumulative
period of one hundred and twenty (120) days in any six (6) month period, subject
to the provisions of the Ontario Human Rights Code. Any statutorily required
payments due to the Executive shall be payable as per the applicable
legislation. All other payments due to the Executive shall be payable as
prescribed with this Agreement or within thirty (30) calendar days of receipt of
an executed release.



11.           Termination upon Change ofControl. In the event the Company
experiences a change in control through the purchase of over fifty percent (50%)
of the Company's issued and outstanding shares by a third party, or corporate
reorganization having the same effect, and notice of termination is given by the
Company within 6 months thereafter, then the lump sum payment stipulated in 8(b)
above shall be increased to 18 months, and stock options with vesting provisions
will vest immediately.


CONFIDENTIALITY


12.     The Executive acknowledges and agrees that he will not, during his
employment hereunder and following the termination of such employment, whether
voluntary or involuntary, directly or indirectly disclose to any person or in
any way make use of (other than for the benefit of the Company), any
confidential information concerning the business and affairs of the Company.
Nothing in this section shall preclude the Executive from disclosing such
information if such disclosure is required by law or a court of competent
jurisdiction.


MISCELLANEOUS


13.           Amendment. If both parties agree, this agreement may be amended in
whole or in part, as long as any such amendments are in writing and signed by
the parties hereto.
 
- 4 -

--------------------------------------------------------------------------------


 
14.            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Province of Ontario, and the federal laws
applicable therein.


15.            Successors and Assigns. This Agreement shall be binding on and
enure to the benefit of the successors and assigns of the Company.


16.            Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and either delivered by hand, mailed
by prepaid registered mail or sent by facsimile or other electronic
communication. At any time other than during a general discontinuance of postal
service due to strike, lock-out or otherwise, a notice so mailed shall be deemed
to have been received three business days after the postmarked date thereof or,
if delivered by hand, shall be deemed to have been received at the time it is
delivered or, if delivered by facsimile or other electronic communication, shall
be deemed to have been received on the next business day after it is sent. If
there is a general discontinuance of postal service due to strike, lock-out or
otherwise, a notice sent by prepaid registered mail shall be deemed to have been
received three business days after the resumption of postal service. Notice
shall be addressed as follows:


 
(a)
If to the Company:
    3108 Ponte Morino Dr.     Suite 210     Cameron Park, CA 95682     Email:
info@frrstgoldcorp.com



 
(b)
If to the Executive, the last address of the Executive in the records of the
Company.



17.           Withholdings. If required by applicable law, all taxable amounts
set forth ill this Agreement are subject to applicable withholding or source
deductions.


18.            Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties hereto, with respect to the subject matter
hereof, and supersedes all prior written or verbal agreements and understandings
between the Company and the Executive relating to such subject matter.


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.
 

 
FIRSTGOLD CORP.
         
/s/Stephen Akerfeldt
Per:
/s/Stephen Akerfeldt   Stephen Akerfeldt   
Authorized Signatory
     
 
         

 
- 5 -